        Case 2:17-cv-00945-DSC Document 103 Filed 12/19/18 Page 1 of 5




                             UNITED STA TES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH DIVISION

 BURTON WILLIFORD, each individually Case No: 2:17-cv-00945-DSC
 and on behalf of all others similarly situated, Class Action (Fed. R. Civ. P. 23)
                                                 Collective Action (29 U.S.C. § 216(b))
 V.
                                                    Judge David S. Cercone
 RICE ENERGY, INC.


              ORDER GRANTING FINAL APPROVAL OF CLASS AND
         COLLECTIVE ACTION SETTLEMENT, ATTORNEY FEES, AND COSTS

         The Court preliminarily approved the Parties settlement on September 19, 2018. ECF No.

101. In accordance with the Order Granting Preliminary Approval of Settlement, the Settlement Class

has been given notice of the terms of the Settlement. In addition, members of the Ohio and

Pennsylvania Rule 23 Classes have been given the opportunity to object to the Settlement or to exclude

themselves from its provisions.

         With no objections, Plaintiffs now seek final approval of the Settlement. Having received and

considered the Settlement, the supporting papers filed by the Parties, the application for final approval

of the settlement of this class and collective action, and the evidence and argument received by the

Court at the final approval hearing on December 18, 2018, the Court grants final approval of the

Settlement, and HEREBY ORDERS as follows:

      1. For settlement purposes only, the Court finally certifies the following FLSA and Rule 23

         Classes of 94 workers:

             All Plaintiffs, Opt-in Plaintiffs, Drilling/Completion Consultants staffed
             to Rice from July 8, 2014 to September 19, 2018.

      2. The Settlement therefore covers, and is binding on, the 94 class members upon their execution

         of a settlement award check.
  Case 2:17-cv-00945-DSC Document 103 Filed 12/19/18 Page 2 of 5




3. The Court confirms the appointment of Andrew W. Dunlap of the Josephson Dunlap Law

   Firm and Richard J. Burch of Bruckner Burch PLLC, as Class Counsel pursuant to Rule 23(g)

   because they meet all of the requirements of Fed. R. Civ. P. 23(g). Class Counsel did substantial

   work identifying, investigating, prosecuting, and settling the Class Members' claims. Class

   Counsel have substantial experience prosecuting and resolving employment class actions,

   particularly wage-and-hour class actions, and are well-versed in class action and wage-and-

   hour law.

4. The Court appoints Plaintiff Williford as the class representative. He possesses "the same

   interest[s] and suffer[ed] the same injur[ies] as the class members." Amchem Products, Inc. v.

   Windsor, 521 U.S. 591, 625-26 (1997) (internal quotation marks omitted).

5. The Court approved the proposed Notices. The documents were distributed pursuant to the

   process set out in the settlement.

6. This process provided the Class Members with the "best notice practicable under the

   circumstances" per the requirements of Fed. R. Civ. P. 23(c)(2)(B).

7. No Class Member filed written objections to the Settlement as part of this notice process or

   stated his or her intent to appear at the final approval hearing.

8. Importantly, only one class members requested exclusion from the settlement.

9. For the reasons stated in the Court's Preliminary Approval Order, the Court finds and

   determines that the FLSA and Rule 23 Class, as defined above, meet all of the legal

   requirements for collective class and class certification of a settlement class, and it is hereby

   ORDERED that these classes are finally APPROVED and CERTIFIED as settlement classes

   for purposes of settlement of this action.

10. The Court further finds and determines that the terms of the Settlement are fair, reasonable,

   and adequate to the class and to each Class Member.


                                                2
  Case 2:17-cv-00945-DSC Document 103 Filed 12/19/18 Page 3 of 5




11. The Settlement is ordered finally approved, and all terms and provisions of the Settlement

   should be and hereby are ordered to be consummated.

12. The Court hereby gives final approval to and ORDERS that payment of those amounts be

   made to the Settlement Class Members out of the Maximum Settlement Amount of

   $2,900,000.00 in accordance with the terms of the Settlement.

13. The Court hereby grants and approves Class Counsel's request for an award of attorneys' fees

   in the amount of thirty-three and one-third of the Maximum Settlement Amount. This award

   of fees, made on the basis of a percentage of the fund, is consistent with the standard in this

   Circuit.

14. The Court authorizes the reimbursement of expenses not to exceed $20,000.00 of Class

   Counsel's costs and an additional $20,000.00 to ILYM Group, the settlement and claims

   administrator.

15. The Court hereby approves an enhancement award in the amount of $15,000.00 to Williford.

16. Each Non-Participating Class Member releases Defendant and the defined Releasees, only for

   time they worked for Defendant for any and all claims, obligations, demands, actions, rights,

   causes of action and liabilities, whether known or unknown, against Releasees that were or

   could have been asserted in the Action based on allegations of unpaid wages, overtime

   compensation, liquidated or other damages, unpaid costs, restitution or other compensation

   or relief arising under Ohio and Pennsylvania state wage and hour laws, or Ohio and

   Pennsylvania state common law claims (including unjust enrichment or quantum meruit), in

   accordance with the respective Class Period, in any week when the individual worked for any

   Releasee.

17. Each Participating Class Members releases Defendant and the defined Releasees, only for time

   they worked for Defendant for any and all claims, obligations, demands, actions, rights, causes


                                             3
  Case 2:17-cv-00945-DSC Document 103 Filed 12/19/18 Page 4 of 5




   of action and liabilities, whether known or unknown, against Releasees that were or could have

   been asserted in the Action based on allegations of unpaid wages, overtime compensation,

   liquidated or other damages, unpaid costs, restitution or other compensation or relief arising

   under the FLSA and Ohio and Pennsylvania state wage and hour laws, or Ohio and

   Pennsylvania state common law claims (including unjust enrichment or quantum meruit), in

   accordance with the respective Class Period, in any week when the individual worked for any

   Releasee.

18. The preclusive effect of this Settlement on any future individual wage claims by any such

   individuals will be determined by the court in which those claims are brought or transferred.

19. All Class Members who submitted a consent form confirmed their consent to release any and

   all wage and hour claims they have or may have, including claims under the FLSA, the Ohio

   and Pennsylvania state laws, and any other state, federal, or local law governing the payment

   of wages or overtime.

20. The Court makes no finding or judgment as to the validity of any claims released under the

   Settlement or whether Rice Energy is liable under the Fair Labor Standards Act or any other

   applicable law.

21. The Parties are hereby ORDERED to comply with the terms of the settlement, as described

   in ECF No. 100-1.

22. This action and the claims alleged in the Complaints filed in the action are hereby ordered

   dismissed with prejudice, each side to bear its own costs and attorneys' fees except as provided

   by the settlement.

23. Without affecting the finality of this Final Order and Final Judgment in any way, this Court

   retains jurisdiction of all matters relating to the interpretation, administration, implementation,

   effectuation and enforcement of this Order and the Settlement.


                                               4
Case 2:17-cv-00945-DSC Document 103 Filed 12/19/18 Page 5 of 5




IT IS SO ORDERED.

Signed o n ~ ~ /~ ,2018.




                       Honorable David S. Cercone




                                5
